In a proceeding to invalidate a petition, inter alia, designating Barbara Cola as candidate in the Democratic Party primary election to be held on September 12, 1989, for the public office of Member of the City Council of the City of Yonkers, the petitioners appeal from a judgment of the Supreme Court, Westchester County (Facelle, J.), dated August 10, 1989, which, after a hearing, dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
Based upon the record before us, we conclude that the petitioners failed to meet their burden of establishing by clear and convincing evidence that the designating petition in question was permeated by fraud and should be invalidated (see, Matter of Thomas v Simon, 89 AD2d 952, affd 57 NY2d 744). We further find no merit to the petitioners’ challenges to the court’s evidentiary rulings at the hearing. Mollen, P. J., Mangano, Thompson, Bracken and Brown, JJ., concur.